UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2324


JIMMIE ECHOLS,

                 Plaintiff - Appellant,

          v.

SHERIFF OF BERTIE COUNTY,

                 Defendant – Appellee,

          and

SHERIFF OF   BERTIE; OFFICE OF SHERIFF OF BERTIE; DELEGATES OF
SHERIFF OF   BERTIE INVOLVED; SHERIFF OF BERTIE, as Respondeat
Superior;    SHERIFF JOHN HOLLY, in capacity; SHERIFF JOHN
HOLLEY, as   individual; SURETY BOND; INSURER(S); MALEFACTORS,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Louise W. Flanagan,
District Judge. (2:14-cv-00033-FL)


Submitted:    February 25, 2016              Decided:   March 16, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Jimmie Echols, Appellant Pro Se.      Lloyd Clifton Smith, III,
PRITCHETT & BURCH PLLC, Windsor, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jimmie Echols appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his civil

action as barred by the doctrine of res judicata.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        See Echols v.

Sheriff of Bertie Cnty., No. 2:14-cv-00033-FL (E.D.N.C. filed

Sept. 30, 2015; entered Oct. 1, 2015).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  3